Case: 19-60334     Document: 00515601941         Page: 1     Date Filed: 10/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 14, 2020
                                  No. 19-60334
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Ousmanu Balah,

                                                                       Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A088-164-540


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Ousmanu Balah, a native and citizen of Cameroon, applied for asylum,
   withholding of removal, and relief under the Convention Against Torture.
   After an immigration judge (IJ) denied his application and the Board of
   Immigration Appeals (BIA) dismissed his ensuing appeal, Balah filed timely


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60334      Document: 00515601941           Page: 2   Date Filed: 10/14/2020




                                     No. 19-60334


   motions asking the BIA to reconsider its ruling and to reopen his removal
   proceeding. The BIA denied the motions, a decision Balah asks us to review.
          This court examines the denial of motions to reconsider or to reopen
   under a highly deferential abuse-of-discretion standard.          See Singh v.
   Gonzales, 436 F.3d 484, 487 (5th Cir. 2006). That standard requires us to
   affirm the BIA’s decision “so long as it is not capricious, without foundation
   in the evidence, or otherwise so irrational that it is arbitrary rather than the
   result of any perceptible rational approach.” Gomez-Palacios v. Holder, 560
F.3d 354, 358 (5th Cir. 2009). Questions of law are generally reviewed de
   novo, but we review the BIA’s factual findings under the substantial-
   evidence test, which prevents us from overturning such findings unless the
   evidence compels it. Id.
          Balah does not specifically challenge the BIA’s denial of
   reconsideration. Even assuming he sufficiently raises this issue to preserve
   it, we discern no abuse of the BIA’s discretion. A motion to reconsider must
   “specify [ ] errors of law or fact in the previous order,” which Balah’s motion
   failed to do. 8 U.S.C. § 1229a(c)(6)(C); see also Zhao v. Gonzales, 404 F.3d
295, 301 (5th Cir. 2005) (affirming the denial of a motion to reconsider
   because the motion failed to identify “a change in the law, a misapplication
   of the law, or an aspect of the case that the BIA overlooked”).
          We also reject Balah’s challenge to the denial of his motion to reopen.
   “A motion to reopen is a form of procedural relief that asks the [BIA] to
   change its decision in light of newly discovered evidence or a change in
   circumstances since the hearing.” Lugo-Resendez v. Lynch, 831 F.3d 337, 339
   (5th Cir. 2016) (internal quotation marks, alteration, and citation omitted).
   Such motions are disfavored, see I.N.S. v. Doherty, 502 U.S. 314, 323 (1992),
   and the BIA is required to deny them “unless it appears to the Board that
   evidence sought to be offered is material and was not available and could not




                                          2
Case: 19-60334       Document: 00515601941         Page: 3   Date Filed: 10/14/2020




                                    No. 19-60334


   have been discovered or presented at the former hearing,” 8 C.F.R.
   § 1003.2(c)(1).
          The BIA concluded that various exhibits submitted with Balah’s
   motion to reopen were previously available or else not material. In response,
   Balah maintains that this evidence undercut the IJ’s adverse credibility
   finding and showed the dangers he would face in Cameroon. Yet he does not
   meaningfully address the issue of prior availability. Balah has offered no
   explanation why he could not have presented most of the exhibits at his
   hearing before the IJ, and we note that several were in fact presented to the
   IJ. In turn, while the exhibits include some references to incidents in
   Cameroon that postdate Balah’s hearing, these incidents appear to represent
   a continuation of violent conditions that had existed for some time and were
   already reflected in record evidence. Where there has been no material
   change in country conditions but only “a continuance of ongoing violence,”
   reopening is not required. Singh v. Lynch, 840 F.3d 220, 222 (5th Cir. 2016).
   Balah has thus failed to show that the denial of his motion to reopen was
   capricious or irrational. See Gomez-Palacios, 560 F.3d at 358.
          Finally, Balah asserts the BIA erred by not staying his order of removal
   pending the determination of an I-130 Petition for Alien Relative filed on his
   behalf. We do not reach this claim because Balah failed to brief it. See Fed.
   R. App. P. 28(a)(8)(A); Rui Yang v. Holder, 664 F.3d 580, 589 (5th Cir.
   2011); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). To the extent
   he renews his motion for a stay, the motion is DENIED.
          For the foregoing reasons, the petition for review is DENIED.




                                         3